EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodosis Kountotisis on March 1, 2021.
The application has been amended as follows: 
Claim 1, ln. 7: “a respective first substrate” is changed to –a respective one of the plurality of first substrates--;
Claim 1, ln. 8-9: “each respective first substrate” is changed to –each respective one of the plurality of first substrates--;
Claim 9, ln. 7: “a respective first substrate” is changed to –a respective one of the plurality of first substrates--;
Claim 9, ln. 9-10: “each respective first substrate” is changed to –each respective one of the plurality of first substrates--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Pushpala (U.S. PGPub. No. 2014/0259652) and Park (U.S. PGPub. No. 2014/0228738) were found to be closest to the claimed invention. However, Pushpala and Park combination fails to disclose all the combination of elements as claimed in independent claims 1 and 9. While Park does teach a plurality of solder bumps (761 and 762 in Fig. 17), it fails to disclose each of the plurality of first substrates of the plurality of nanowire electrode arrays being . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/1/2021